Citation Nr: 1229873	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  08-29 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to July 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in a December 2009 Travel Board hearing.  

The issue on appeal was last before the Board in August 2011 when it was remanded for additional evidentiary development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.  In an August 2011 remand, the Board directed that the Veteran be afforded a VA examination to determine whether he had an acquired psychiatric disorder which was caused or aggravated by a service-connected disability to include postgastrectomy syndrome, ventral hernias and/or spermatocelectomy.  

A VA examination was conducted in October 2011.  The examiner opined that it was less likely than not that the Veteran's postgastrectomy syndrome, ventral hernias or spermatocelectomy caused the Veteran's schizophrenia.  The examiner also opined that it was possible that the Veteran's stomach problems and related postgastrectomy syndrome aggravated the schizophrenia symptoms but the examiner was unable to provide an opinion on aggravation of the symptoms without resorting to mere speculation.  

A recent decision from the Court has addressed cases which include opinions which cannot be provided without resort to speculation.  The Court in the case of Jones v. Shinseki, 23 Vet. App. 382 (2010), acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  In the current case, the examiner does not indicate whether it is a lack of evidence or limits of medical knowledge which caused the examiner to be unable to provide an opinion without resort to speculation.  As a result, the Board finds the examiner must be contacted and requested to provide a rationale for why she was unable to provide an opinion as to whether the Veteran has an acquired psychiatric disorder which was aggravated by his service-connected disabilities.  

The Board further notes that, in the body of the examination report, the VA examiner wrote that the Veteran had a long history of treatment for paranoid schizophrenia dating back to the 1950's during the Veteran's time in the military.  It is not apparent to the Board where the examiner obtained this information.  The objective evidence of record documents that the Veteran was not treated for a mental disorder until he was hospitalized in 1967.  As the issue on appeal is being remanded as set out above, the Board finds that this statement should also be clarified.  


Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain current mental health treatment records from the Atlanta VA Medical Center, dating since February 2011.  

2.  After the above has been completed to the extent possible, return the claims file to the examiner who conducted the October 2011 Mental Disorders examination and request she provide an addendum opinion.  If that examiner is no longer available, the requested opinions should be provided by an examiner with similar qualifications.  If the examiner determines that she cannot provide the requested information without examining the Veteran, an examination should be scheduled.  

Following review of the claims file, the examiner should respond to the following:

a. Please clarify the basis for the statement that the Veteran has a long history of treatment for paranoid schizophrenia dating back to the 1950's during his time in the military.  Specifically, was this statement based on medical findings in service treatment records or other medical records?  If so, please identify the pertinent records leading to that conclusion and address the 1967 hospital summary wherein the Veteran's wife reported the Veteran had no history of prior psychiatric treatment.  Or was the examiner's statement based on the history reported by the Veteran or other lay statements? 
b. Please provide an explanation as to why an opinion cannot be provided concerning whether the Veteran's service-connected disabilities aggravated his schizophrenia beyond natural progression.  

3.  To help avoid future remand, the RO/AMC should ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional development deemed warranted, the RO/AMC should adjudicate the claim for service connection for a psychiatric disability to include as secondary to service-connected disabilities.  If the benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



